106 U.S. 445 (____)
DODGE
v.
FREEDMAN'S SAVINGS AND TRUST COMPANY.
Supreme Court of United States.

*446 Mr. Reginald Fendall and Mr. John D. McPherson for the appellant.
Mr. William A. McKenney and Mr. Enoch Totten for the appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Section 808 of the Revised Statutes relating to the District of Columbia is as follows: 
"SECT. 808. The proceeding to enforce any lien shall be by bill or petition in equity, and the decree, besides subjecting the thing upon which the lien has attached to the satisfaction of the plaintiff's demand against the defendant, shall adjudge that the plaintiff recover his demand against the defendant, and that he may have execution thereof as at law."
This statute applies to suits for the foreclosure of deeds of trust in the nature of mortgages to secure the payment of money, and authorizes a decree in favor of the plaintiff against the debtor defendant for the payment of the balance of the debt that may remain due after the application thereto of the proceeds of the sale of the trust property, and an order for execution thereof as at law. This is such a decree in such a suit, and it is consequently
Affirmed.